Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the wipe and bag kit, claims 1-5 and 7-9 in the reply filed on November 16, 2021 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5 and 7-9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mann Jr. (2013/0206640) in view of Smith (2012/0247981). Mann Jr. discloses a wipe and bag kit comprising a bag (240) having a sealed state (with 210 closed, see paragraph 0023) and an open state (with 210 opened), and one or more pre-wetted wipes (410 and paragraph 0026) each comprising a flexible body, the one or more wipes disposed in the bag when the bag is in the sealed state. Mann Jr. does not discloses the one or more wipes each being a flexible body of cylindrical shape with an open end having opposed corners. However, Smith discloses a wipe (1) being a flexible body of cylindrical shape (2) with an open end having opposed corners (at 9 and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date . 
As to claim 2, Mann Jr. discloses one or more wipes (see paragraph 0026),  
As to claim 5, Mann Jr. discloses each wipe comprising a cleaning agent (see paragraph 0026). 
As to claim 7, the flexible body of the wipe of Smith is shaped complementary to an erect or flaccid human penis and inherently configured to receive an erect or flaccid human penis through the open end.  
As to claim 8, the flexible body of the wipe of Smith comprises one or more open corners (bends) at the open end. 
As to claim 9,  the one or more open corners comprise a first open corner (at one open bag end at 9) and a second open corner (at the other open bag end at the opposite 9) (see Figure 1C). 

Claims 3-5 are finally rejected under 35 U.S.C. 103 as being unpatentable over Mann Jr. and Smith as explained above and further in view of Lang et al. (7,101,612). Mann Jr. and Smith have been explained above, and does not disclose each wipe having its flexible body constructed of a layered fabric impregnated with cleaning agent. However, Lang et al. disclose a wipe (wet wipe of the claims) having its flexible body constructed of a layered fabric (see column 21, lines 22-35) impregnated with cleaning agent (wetting solution of the wipe). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wipe and .
As to claim 4, Lang et al. disclose the body being multi-layer. 
	As to claim 5, Lang et al. disclose the body of the wipe comprise a cleaning agent for cleaning the skin of a subject. 

Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive. The 112 grounds and 102 rejections have been overcome. With respect to Smith in the combination, while Smith discloses an iteration where the outermost layer is non-absorbent, an alternative as set forth in claim 2 and paragraphs 0026-28 is an outermost absorbent layer. Mann Jr. already discloses pre-wetting an absorbent layer of a wipe. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG